Citation Nr: 0919209	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  99-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right arm.

2.  Entitlement to service connection for arthritis of the 
right wrist.

3.  Entitlement to service connection for arthritis of the 
right ankle.  

4.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserve from November 
1978 to March 1979 on active duty for training (ACDUTRA), and 
had regular periods of uncharacterized Reserve duty from July 
1979 to February 1993.  He had no extended active duty (AD).  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2000 the Veteran testified before a Hearing Officer at 
the RO, and in April 2001 he testified at a Travel Board 
hearing before the undersigned Veterans Law Judge, also at 
the RO.  

The Board remanded the case in July 2001, September 2003, and 
March 2007, to further develop the claims.  The case now 
returns to the Board for further review.  

In a letter sent to the Appeals Management Center in April 
2009 and received by the Board in May 2009, the Veteran 
stated that he found out he had hypertension in December 
1994, and believes it should be service connected.  That 
issue is not before the Board at this time, and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence preponderates against a current arthritis of 
the right shoulder having developed or permanently increased 
in severity during any period of service, to include any 
period of active duty for training (ACDUTRA) or inactive duty 
for training (INACDUTRA).  

2.  The evidence preponderates against a current arthritis of 
the right wrist having developed or permanently increased in 
severity during any period of service, to include any period 
of ACDUTRA or INACDUTRA.  

3.  The evidence preponderates against a current arthritis of 
the right ankle having developed or permanently increased in 
severity during any period of service, to include any period 
of ACDUTRA or INACDUTRA.  

4.  The evidence preponderates against a current residuals of 
back injury having developed or permanently increased in 
severity during any period of service, to include any period 
of ACDUTRA or INACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for claimed arthritis 
of the right shoulder are not met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for claimed arthritis 
of the right wrist are not met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for claimed arthritis 
of the right ankle are not met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  The criteria for service connection for claimed residuals 
of back injury are not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must ordinarily be provided 
prior to an initial decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, there is no per 
se error where, as here, the initial adjudication occurred 
prior to the enactment of the VCAA.  Pelegrini.  Nonetheless, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) remain 
applicable, including provisions pertaining to when notice is 
issued.  Moreover, where there is an uncured timing defect in 
the notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The RO issued VCAA notice letters including in July 2003 and 
April 2007, and these letter were followed by de novo review 
of the appealed claims, including  most recently by an SSOC 
in April 2009.  The VCAA letters addressed the claims for 
service connection for arthritis of the right arm, right 
wrist, and right ankle, and for residuals of a low back 
injury.  These letters effectively satisfied all notice 
requirements of the VCAA.  The letters informed of the 
evidence required to substantiate the claims for service 
connection.  They also advised the Veteran of what evidence 
VA would seek to provide and what evidence the Veteran was 
expected to provide.  Also by these letters, the Veteran was 
requested to inform of any additional evidence pertinent to 
his claims.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  The letters also addressed the types 
of information that would be helpful in substantiating the 
claims, including in particular official records identifying 
dates of ACDUTRA or INACDUTRA, and information or evidence to 
support the claims from any independent sources.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the April 2007 VCAA letter which the Appeals 
Management Center (AMC) sent to the Veteran; an SSOC was 
thereafter issued in April 2009.  To the extent this notice 
and readjudication may not have fulfilled all the 
requirements of Dingess as applicable to the instant claims, 
such failings are harmless and moot, because the Board herein 
denies service connection for all the claimed disorders, and 
hence downstream issues of disability rating and effective 
date are no longer applicable.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claims.  They 
further requested any other evidence which might support the 
Veteran's claims.  The Veteran replied to these requests by 
providing or informing of VA or private treatment records.  
All reasonable efforts were made by VA and the AMC to obtain 
indicated records.  

The RO and the AMC made multiple inquiries to official 
sources for confirmation of the Veteran's asserted injury or 
disability or aggravation of disability during periods of 
ACDUTRA and INACDUTRA, and in attempts to obtain exact dates 
of these service periods.  Ultimately, all exact dates of 
such service could not be obtained through official channels, 
despite repeated remands and repeated queries to official 
sources.  The Veteran was informed of these shortcomings, 
including by SSOCs, in the course of appeal.  Ultimately, 
however, the Veteran's STRs were reviewed and a VA 
examination was obtain in June 2008, with opinions obtained 
addressing etiology related to these periods of service based 
on all records of treatment within service treatment records.  
Thus, the broadest view of possible incurrence or aggravation 
based on obtained STRs was considered, notwithstanding the 
absence of all confirmed dates of service, and hence the 
record and the medical opinions provided sufficed in this 
case to allow for appropriate adjudication of the claim by 
the Board.  Further attempts at development present no 
reasonable possibility of furthering the claims.  

In the course of appeal the Board remanded the claims in July 
2001, September 2003, and March 2007, for attempts at further 
development.  Repeated attempts were made to obtain records 
and information regarding the Veteran's service in the 
Reserve from the National Personnel Records Center (NPRC) and 
from the Army Board for Correction of Military Records, to 
which the NPRC reported the those Reserve records had been 
checked out.  The March 2007 remand requested that further 
attempts be made to obtain those records and information, 
which was done, with some copies of records pertaining to the 
Veteran's Reserve service obtained.  The March 2007 remand 
also requested the VA examination to address issues of 
development or aggravation of the claimed disorders during 
the Veteran's periods of service.  All this development was 
completed to the extent possible.  Appropriate VA examination 
was conducted in June 2008.  Records were also requested and 
obtained from the Social Security Administration. 

By these efforts, and by affording the Veteran VCAA notice in 
April  2007, by affording him the opportunity to further 
assist in the development of his claims, and by 
readjudicating the claims in April 2009, the RO and the AMC 
substantially fulfilled the requirements of the Board's three 
remands.  Only substantial, and not strict, compliance with 
the terms of a Board remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. 
App. 97 (2008).

Where, as in this case, some service treatment records or 
service personnel records are lost or presumed destroyed, the 
Board's obligation to explain its findings and to consider 
the benefit of the doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board herein 
meets that heightened burden by noting in this case the RO's 
and AMC's multiple efforts to obtain official records, and to 
obtain records or statements obtained from the Veteran, to 
substantiate his claims, and by noting the RO's and AMC's 
appropriate process informing the Veteran of those efforts, 
requesting assistance of the Veteran, and the Board's 
readjudication herein in light of these efforts.  

There is no indication that any pertinent service or VA 
records have not been obtained, to the extent possible.  All 
records received were associated with the claims folders, and 
the Veteran was duly informed of records obtained in 
furtherance of his claims, and thus by implication of records 
not obtained.  He was adequately informed of the importance 
of obtaining all relevant records.  Hence, no further notice 
or assistance to him is required to fulfill VA's duty to 
assist the appellant in the development of his claims for 
service connection.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Those requirements were fulfilled in this 
case by the June 2008 VA examination and examination report, 
and an addendum opinion in October 2008.  38 C.F.R. 
§ 3.159(c)(4); McLendon.

The Veteran was afforded an April 2001 hearing before the 
undersigned Veterans Law Judge in furtherance of his claims.  
He and his authorized representative also supported his 
claims with submitted written statements.  There is no 
indication that the Veteran desired to further address his 
claims but was denied an opportunity to do so.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration. Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran, substantively because there 
remains no reasonable possibility of furthering the Veteran's 
claims through additional development. 39 C.F.R. § 3.156(a); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, the 
Veteran has not demonstrated any prejudicial or harmful error 
in VCAA notice, and any presumption of error as to the first 
element of VCAA notice has been rebutted in this case.  See 
Shinseki v. Sanders, supra. 



II.  Law and Regulations Governing Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

III.  Service Connection for Arthritis of the Right Shoulder, 
Right Wrist,
and Right Ankle, and for Residuals of Back Injury

At his April 2001 hearing before the undersigned, the Veteran 
conceded that he injured his back in an automobile accident 
in the course of civilian work, but that thereafter he was on 
doctor's orders not to lift anything over 25 pounds.  He 
added that thereafter, in Reserve training, he had to perform 
duties involving heavy lifting, including setting up tents 
and moving equipment, which aggravated his back condition.  

Other records and statements by the Veteran inform that the 
Veteran's automobile injury when he injured his back was in 
1987.  His STRs reflect that he was seen on a single occasion 
in May in the year following that automobile accident.  (The 
service treatment record does not provide a year for the 
treatment, though it lists a month, day, and time; but does 
specify that the Veteran had previously injured his back 
"last October.")  The STRs document the Veteran's report 
that his physician had placed him on a limited physical 
activity profile for "no lifting over 25 [pounds]" and 
included treatment with pain medication.  At the military 
treatment, the Veteran reported that he had awakened with his 
back hurting, following work the day prior helping to set up 
tents.  The military examiner found tenderness over T-4 and 
L-5, diagnosed "High and Low Back Pain," and prescribed 
Motrin and a return to duty.  

Thus, the treating military examiner diagnosed nothing more 
severe than a symptom of back pain.  There are no further 
records of treatment in Reserve duty for back disability, and 
the Veteran has not alleged any other incidents causing 
aggravation of his back in the course of Reserve activities.  
Similarly, there are no service treatment or examination 
records evidencing disabilities of the right shoulder, wrist, 
or ankle.  

The Veteran underwent VA examinations in March 2003 and April 
2004.  At the March 2003 VA examination the Veteran reported 
back pain that radiated to both legs down to his toes.  He 
also reported flare-ups with bending activity.  The examiner 
noted a history of the automobile accident in August 1987.  
However, the Veteran then provided an apparently misleading 
account to the examiner, saying that he was in uniform at the 
time of the automobile accident and working at a military 
base, and that he was given a limited duty profile for almost 
a year.  These terms of art "in uniform" and "limited duty 
profile" might suggest active duty or at least ACDUTRA at 
the time of the automobile accident.  However, at the April 
2001 hearing the Veteran conceded that while he was working 
at a military base at the time, he was a civilian working as 
a custodian.  Thus, while he may have been "in uniform" 
this was apparently the uniform of a civilian custodian, not 
that of a 

soldier.  The "limited duty" the Veteran referred to was 
apparently a doctor's instructions not to perform heavy work, 
which the Veteran conceded at the April 2001 hearing, and 
which is reflected in the apparent April 1988 military 
treatment record detailed above.  

At the March 2003 examination, the Veteran alleged spraining 
his back again in 1992 in the course of unloading heavy 
equipment during 17 days of ACDUTRA.  However, his STRs do 
not reflect any such ACDUTRA injury.  The March 2003 VA 
examiner assessed chronic low back pain radiating to the 
legs, but with normal X-rays and EMG, and no cause found for 
the condition.  The examiner noted that the Veteran had 
multiple evaluations including from 1993, and concluded 
injuries prior to 1988 were minor, with no change in the 
Veteran's profile.  Apparently, the physician was under the 
misled impression that the automobile accident in 1987 was in 
the course of military service, and it was this injury that 
he was to address as a cause of the Veteran's low back 
disorder.  As that is not the case, the opinion provided by 
the March 2003 VA examiner is of little value.  

The Veteran was afforded another VA examination in December 
2004 including to address his back disorder claim.  It 
appears that that examiner also did not recognize that the 
1987 automobile accident did not occur while on active or 
inactive duty.   That examiner noted that the Veteran had 
periodic physical examinations in 1989 and 1992 in which no 
back disability was found.  On that basis, the physician 
concluded that a back injury was "not at least as likely as 
not related to injury during a period of military duty."  
That examiner provided the same opinion for the Veteran's 
claimed right arm, wrist, and ankle conditions, based on the 
1989 and 1992 examinations showing no disabilities, and also 
based on noted medical findings, including of a history of 
carpal tunnel syndrome status post multiple surgeries not 
shown to be related to service, and current X-ray 
examinations showing no objective findings of disease of 
either ankle.

The Veteran was afforded a further VA examination in June 
2008, to address questions of current disability of the right 
shoulder, right wrist, right ankle, and low back, and 
etiology of these as related to treatment within service 
treatment records.  

That examiner reviewed the claims file and provided opinions 
based on that review and examination of the Veteran.  He 
reported injury to the right shoulder in a motor vehicle 
accident in 1987 with nerve damage, with pain over the right 
shoulder and right elbow, and persistence of daily pain since 
that time, with exacerbations, treated with medication.  The 
Veteran also reported injury to the right wrist in a motor 
vehicle accident in 1987, with all the fingers hurting since 
that time despite the absence of injury to the fingers in 
that accident.  He reported intermittent pain exacerbated by 
various hand activities and treated with medications.  He 
further reported a history of arthritis of the right ankle 
with onset in service in basic training when he suffered a 
twisting injury to the ankle.  He reported ongoing 
intermittent pain in the ankle, treated with medication.  

The Veteran reported at that examination that in a motor 
vehicle accident during a drill in 1987 he had been struck on 
the side by another vehicle, and suffered injury to the upper 
and lower back, right arm, right wrist, and right ankle, 
although with negative X-rays.  The Board notes that there is 
no corroboration within the evidentiary record of this 
contention of an accident "during a drill" or otherwise of 
an accident during service causing injury to the asserted 
affected parts. 

The June 2008 examiner noted a history of various surgeries.  
The Veteran underwent left wrist carpal tunnel surgery in 
1992, and right wrist carpal tunnel surgery as well as repeat 
left wrist carpal tunnel surgery in 1994.  He underwent 
trigger finger release surgery in 1995 for the index, ring, 
and middle fingers of both hands.  In 1996 he underwent three 
trigger finger releases for the right hand, one for the left.  
In 1997 he had a second right carpal tunnel surgery.  

Upon examination, the June 2008 examiner found stiffness and 
weakness on the right involving the right shoulder, arm, 
elbow, wrist, and ankle.  Moderate flare-ups were noted to 
occur weekly, lasting hours, with the Veteran's report of a 
50-percent increase in symptoms during these flare-ups.  The 
examiner noted range of motion of affected joints at this 
examination, but these findings are ultimately not pertinent 
to the Veteran's claims for service connection herein 
adjudicated.  X-rays were reviewed showing no evidence of 
acute injury or significant degenerative disease in the right 
shoulder, mild degenerative disease without evidence of acute 
injury in the right elbow, a normal study for the right 
wrist, and a suggestion of soft tissue swelling in the right 
ankle without underlying osseous abnormality.  

The June 2008 examiner found only minimal degenerative 
changes in the right shoulder and insufficient evidence to 
support an acute diagnosis, but nonetheless assessed 
significant occupational effects related to this arthritis.  
The examiner noted that X-rays of the right wrist were 
negative for degenerative changes, and assessed mild right 
median neuropathy at the carpal tunnel with significant 
occupational effects.  The examiner assessed right ankle pain 
with edema, with insufficient evidence of a joint 
abnormality, though with significant occupational effects 

The June 2008 examiner assessed that it was not at least as 
likely as not (i.e., a probability of less than 50 percent) 
that the Veteran's right shoulder disorder developed or was 
aggravated during military service or that it was otherwise 
causally related a service.  The examiner noted, pertinently, 
that service treatment records showed no documentation of a 
right arm (or shoulder) disorder.  

The June 2008 examiner also assessed that it was not at least 
as likely as not (probability less than 50 percent) that the 
Veteran's right wrist disorder developed or was aggravated 
during military service or that it was otherwise causally 
related to service.  The examiner noted, pertinently, that 
service treatment records showed no documentation of a right 
wrist disorder.  

The June 2008 examiner also assessed that it was not at least 
as likely as not (probability less than 50 percent) that the 
Veteran's right ankle disorder developed or was aggravated 
during military service or that it was otherwise causally 
related to service.  The examiner noted, pertinently, that 
the STRs did not support a right ankle disorder related to a 
period of Reserve service.  

The June 2008 examiner also evaluated the Veteran's back to 
address questions of current disability and etiology as 
related to documented treatment within service treatment 
records.  The Veteran reported having low back and neck pain 
since a motor vehicle accident in 1987.  The Veteran provided 
a narrative of working at the Reserve center in the supply 
room that day, coming to work at 7:30 am, leaving the center 
at 8:45 am and heading downtown in his personal car, 
whereupon being hit on the passenger side, and then driving 
to the emergency room at "DCH" in Tuscaloosa, Alabama.  He 
reported then having X-rays, being given pain medication, and 
being released to work on light duty for five days.  He 
reported then returning to the Reserve center and being 
released from duty that day, and seeing a chiropractor the 
next day and every two weeks for over a year thereafter.  He 
reported having returned to work at the Reserve center, but 
said he was told that he had spondylosis and that the motor 
vehicle accident in 1987 had made his back worse.  However, 
the Board again notes that there is no corroboration of any 
such association, temporal or otherwise, between any period 
of Reserve service and the automobile accident in 1987.  

Also at the June 2008 examination, the Veteran reported that 
his usual occupation was mechanic but that had been 
unemployed since 1994 due to back pain and pain in the hands.  

The June 2008 examiner assessed a spondylolytic defect of the 
pars interarticulars causing chronic low back pain, as 
evidence by abnormal X-rays of the lumbar spine, with normal 
electrodiagnostic findings of the lower extremities.  

(The June 2008 examiner also assessed that the Veteran's neck 
disorder with chronic neck pain was not supported by X-ray 
findings, because X-rays of the cervical spine were normal, 
and concluded that the Veteran's claimed neck disorder was 
not due to the military duty period or otherwise related to 
service.  However, a claim for a neck disorder is not the 
subject of the current appeal.)

It is true that the June 2008 VA examiner, like prior 
examiners, failed to differentiate the Veteran's civilian 
role at the Reserve center from his periods of ACDUTRA or 
INADUTRA.  However, that does not affect the determination 
herein, because that examiner considered the evidence in a 
light more favorable to the Veteran than was reflected by the 
evidentiary record, and yet still concluded that the claimed 
conditions were unrelated to the Veteran's Reserve service, 
principally based on the absence of documentation of any 
Reserve-related treatment for the claimed conditions or the 
absence of any indication in service treatment records of 
development or aggravation of disability of the claimed 
parts.  

While the present adjudication of the Veteran's claims is 
imperfect due to the apparent incapacity of the Veteran's 
Reserve authorities or other official sources to identify all 
the precise dates of the Veteran's periods of INACDUTRA or 
ACDUTRA, there is nonetheless a sufficient absence of 
evidence of the claimed disabilities proximate in time to the 
Veteran's period of Reserve membership - as was in essence 
the finding of the June 2008 VA examiner - that the 
preponderance of the evidence is herein satisfactorily found 
to weigh against the Veteran's claims for service connection 
for right shoulder arthritis, right wrist arthritis, right 
ankle arthritis, and residuals of back injury, on the basis 
of either causation or aggravation.  38 C.F.R. § 3.303.  

While the Board notes the Veteran's contentions of 
aggravation during reserve duties of his prior injury to his 
back, there is simply no contemporaneous treatment evidence 
to support aggravation, with but a single record of complaint 
of back pain on a single day in May (the year is not 
specified in that record).  The Veteran's perceptions of 
varying levels of pain either before or after reserve service 
are inadequate to establish such causation.  While the 
Veteran's statements are recognized as evidence of such lay-
observable effects as pain or disability at any given time, 
such questions of causation are medical in nature, and beyond 
the knowledge of a lay person in the absence of a clear 
incidence of injury in service (such as, for example, falling 
from a ladder and fracturing a bone), which the Veteran has 
not alleged in this case.  Espiritu; cf. Jandreau.  Because 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran has not established any period of active duty on 
which may be based service connection for arthritis on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  



ORDER

Service connection for arthritis of the right shoulder is 
denied.  

Service connection for arthritis of the right wrist is 
denied.  

Service connection for arthritis of the right ankle is 
denied.  

Service connection for residuals of back injury is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


